DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-17, 19-21, 25 and 27  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Woodnorth et al. [US2002/0004963, of record, previously cited, “Woodnorth”].
Woodnorth discloses a method of manufacturing a paint brush head comprising a bundle of bristles comprising synthetic bristles and a ferrule, the method comprising: gathering a number of bristles comprising synthetic bristles (filaments 1024/1824) into a bundle of bristles such that the bristles are tangent to each other along their length (Figure 31-33; paragraphs 0112); aligning the bristles of the bundle of bristles at a first end of the bristles obtaining a flush end surface of the bundle of bristles (Figures 31-33); arranging the first end of the bristles in the ferrule (1716) (Figures 31-33; paragraph 0112, 0115); applying a thermoplastic adhesive in the ferrule at the flush end surface (thermoplastic spacers 1725, 1727, 1729) (paragraphs 0111-112); fusing the first ends of the bristles at the flush end surface together by heat into a jointed bundle of bristles (paragraphs 0112-113, 0115-0116); and fusing the thermoplastic adhesive in the ferrule by a laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule (paragraphs 0112-113, 0115-0116). In the event Woodnorth is found not to anticipate each and every element of the claims, Woodnorth at least discloses each and every element in various embodiments, and it would have been obvious to one of ordinary skill to combine the elements from various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claims 5-7, Woodnorth discloses heating the thermoplastic to a melting point (paragraph 0115). Woodnorth discloses heating with a laser (paragraph 0113), and it would have been obvious to one of ordinary skill to select a temperature to ensure a bond is formed without deteriorating the materials of the brush head. 
With respect to claim 10, Woodnorth discloses the step of making a groove on at least a part of an inside of the ferrule before the step of arranging the first end of the bristles in the ferrule (paragraph 0112). 
With respect to claim 11, Woodnorth discloses the thermoplastic adhesive is a hot melt adhesive (paragraph 0112). 
With respect to claim 12, Woodnorth discloses the step of fusing the first ends of the bristles at the flush end surface together comprise fusing the first ends of the bristles at the flush end surface by a laser into a jointed bundle of bristles (paragraph 0113). 
With respect to claim 13, Woodnorth discloses the step of fusing the first ends of the bristles at the flush end surface together by the laser into a jointed bundle of bristles and the step of fusing the thermoplastic adhesive in the ferrule by the laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule is made in one combined step (paragraph 0113, 0115). 
With respect to claim 14, Woodnorth discloses the first ends of the bristles at the flush end surface together by heat into a jointed bundle of bristles is made before the step of arranging the first end of the bristles in the ferrule (Figures 23-24; shows the fibers in bundles before being inserted into a ferrule 1316). 
With respect to claim 15, Woodnorth discloses arranging one or more inserts (spacers) in the bundle of bristles (paragraph 0111). 
With respect to claim 16, Woodnorth discloses the ferrule is made of metal (paragraph 0110). 
With respect to claim 17, Woodnorth discloses the ferrule is made of a thermoplastic material (paragraph 0086). 
With respect to claim 19, Woodnorth discloses a polymer insert (spacer) is made of a thermoplastic material (paragraph 0111). 
With respect to claim 20, Woodnorth discloses the ferrule (shank) is heated before arranging the bristles in the ferrule (paragraph 0072), one of ordinary skill would have been capable of determining the temperature range required for forming the shank of the brush. 
With respect to claim 21, Woodnorth discloses melting the thermoplastic adhesive in the ferrule by a laser before the step of fusing the thermoplastic adhesive in the ferrule by the laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule (paragraph 0113). 
With respect to claim 25, Woodnorth discloses the ferrule can be polypropylene (paragraph 0086). 
With respect to claim 27, Woodnorth discloses the bristles can be polyester or polyolefins (paragraph 0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Karlan et al. [US3030649, of record, previously cited, “Karlan”].
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 4 for a detailed discussion of Woodnorth. Woodnorth discloses a thermoplastic adhesive material in the ferrule that is melted to bond the ferrule to the bristles.  Woodnorth does not disclose pouring the molten thermoplastic into the ferrule.  
Karlan discloses a method of manufacturing a paint brush head. Karlan discloses a liquid plastic is poured into a ferrule so that after hardening the plastic holds bristles in the ferrule (column 2, lines 37-52). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by pouring the thermoplastic into the ferrule as taught by Karlan in order to ensure the bristles are fully inserted into the ferrule and to ensure an optimal amount of thermoplastic is located in the ferrule thereby improving the quality of the final product. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Takahashi [US4697851, of record, previously cited]. 
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 4 for a detailed discussion of Woodnorth. 
With respect to claims 3-4, Woodnorth discloses a thermoplastic adhesive material in the ferrule that is melted to bond the ferrule to the bristles.   Woodnorth does not disclose applying the thermoplastic as granulates or powder. Takahashi discloses a method of making a brush.  Takahashi discloses orienting a plurality of fibers into a bundle, and applying a powdered thermoplastic to the end of the bundle to bond the fibers together (column 2, line 50-column 3, line 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by applying the thermoplastic as a powder as taught by Takahashi in order to improve the ease of handling and applying the thermoplastic material. 
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Gauger [US6162979, of record, previously cited].  
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 4 for a detailed discussion of Woodnorth. Woodnorth discloses a ferrule but fails to disclose roughening at least part of the inside of the ferrule. 
Gauger discloses a method of making a brush. Gauger discloses gluing wire bristles into a ferrule, and suggests roughening the interior surface of the ferrule to improve the strength of the bond with the glue (column 3, lines 12-25). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by roughening the interior surface of the ferrule as taught by Gauger in order to improve the strength of the bond between the ferrule and the thermoplastic adhesive. 
With respect to claim 24, Gauger discloses a ferrule fabricated out of metal such as aluminum (column 3, lines 4-11). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth, Gauger, and further in view of Rapids [US2061592, of record, previously cited].   
Woodnorth as modified discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 8 for a detailed discussion of Woodnorth as modified. Woodnorth discloses a ferrule and suggest a metal material for the ferrule, and Gauger discloses roughening the surface of the ferrule, but both fail to disclose scouring or pickling the inside of the ferrule. 
Rapids discloses a method of preparing a metal substrate before applying a coating to bond the metal. Rapids discloses scouring and pickling known techniques for cleaning a surface to prepare the surface for bonding (column 4, lines 1-14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by scouring or pickling the surface of the ferrule before bonding as taught by Rapids in order to ensure a clean substrate surface which will improve the strength of the bond and prevent contamination of the bonding surface which would decrease the reliability of the bond. 
Claims 17-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Hardman et al. [US2849741, of record, previously cited “Hardman”].   
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 4 for a detailed discussion of Woodnorth. Woodnorth discloses the ferrule is made of a thermoplastic material (paragraph 0086), but does not disclose a heat resistant material.  While Woodnorth teaches the subject matter of claim 17, Hardman discloses alternative materials that would also render the subject matter of claim 17 obvious. 
Hardman discloses a method of making a brush.  Hardman discloses the ferrule is made of several layers of glass fabric held together by polyester resin (column 6, lines 16-30). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by using glass fabric held together by polyester resin for the ferrule as taught by Hardman in order to take advantage of known and readily available materials and to improve the integral strength of the ferrule materials. 
With respect to claim 25, Hardman discloses the ferrule can be polyester (column 3, lines 32-43). 
With respect to claim 26, Hardman discloses the ferrule can include glass fiber reinforced composite (column 6, lines 16-30). 
With respect to claim 27, Hardman discloses the ferrule can be polyester (column 3, lines 32-43). 

Response to Arguments
Applicant’s arguments, filed 7/14/2022, with respect to the objection to the specification and claims have been fully considered and are persuasive.  The objection to the specification and the claims has been withdrawn. 
Applicant’s arguments, filed 7/14/2022, with respect to the objection to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicant argues Woodnorth does not disclose a thermoplastic adhesive or adding thermoplastic adhesive. Woodnorth discloses thermoplastic spacer (1725) which are heated to melt the thermoplastic, the melted thermoplastic is considered an adhesive because it penetrates and bonds to the filament and the ferrule (paragraph 0112). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 21, 2022